HENRIOD, Chief Justice:
Appeal from a district court award of attorney’s fees in a receivership matter, for resisting an appeal in a prior case involving the same parties. Affirmed with costs to Hydroponics.
Dawson contends our failure to award attorney’s fees on appeal in the prior case was an exercise of discretion such as to preclude the trial court from awarding such fees.
Costs are statutory and the award of attorney’s fees is contractual — or statutory, — if, in a given case they are awarda-ble by statute. Such fees are not awarda-ble as costs, since they are not included in our statute as such.
The fees awarded by the trial court here, were legitimate expenses of the receivership, — as much so as fees for filing, compensating the receiver, storage of assets, drayage charges, accountant’s fees or *1252coffeebreak exhaustion time, — and the like, —all adjunct to the administration of a first or second class receivership.
ELLETT, CROCKETT, TUCKETT and MAUGHAN, JJ., concur.